Matter of Isser B. (Abraham A.B.) (2014 NY Slip Op 07657)





Matter of Isser B. (Abraham A.B.)


2014 NY Slip Op 07657


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-00732
2013-00733
 (Docket Nos. N-38083-10, N-38084-10, N-38085-10, N-38086-10)

[*1]In the Matter of Isser B. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andAbraham A.B. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Tzvi D. B. (Anonymous). Administration for Children's Services, petitioner-respondent;Abraham A.B. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)In the Matter of Doba B. (Anonymous). Administration for Children's Services, petitioner-respondent;Abraham A.B. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)In the Matter of Chaya M. B. (Anonymous). Administration for Children's Services, petitioner-respondent;Abraham A.B. (Anonymous), appellant, et al., respondent. (Proceeding No. 4)


Rhonda R. Weir, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Edward F. X. Hart and Julie Steiner of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), attorney for the children Isser B., Doba B., and Chaya M. B.
Serena Rosario, Brooklyn, N.Y., attorney for the child Tzvi D. B.

DECISION & ORDER
In four related child protective proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of (1) an order of Family Court, Kings County (Danoff, J.), dated December 12, 2012, as, after a fact-finding hearing in Proceeding Nos. 1 and 2, found that he derivatively abused the child Tzvi D. B., and derivatively neglected the child [*2]Isser B., and (2) an order of the same court, also dated December 12, 2012, as, after a fact-finding hearing in Proceeding Nos. 3 and 4, found that he sexually abused the child Chaya M. B. and derivatively neglected the child Doba B.
ORDERED that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Family Court's finding that the appellant sexually abused his daughter Chaya M. B. was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[e][iii]; 1046 [b][i]; Penal Law § 130.00[3]; Matter of Joshua P. [David J.], 111 AD3d 836). Contrary to the appellant's contention, under the facts of this case, the Family Court properly inferred the element of intent to obtain sexual gratification (see Matter of Raymond M., 13 AD3d 377, 378; cf. Matter of Jelani B., 54 AD3d 1032, 1033).
The appellant's remaining contentions are without merit.
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court